Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 06/30/2021 has been entered. Claims 8 and 13 are cancelled. Claims 1-7, 9-12 and 14-20 are currently pending in this application.
Applicant’s arguments, see Pages 6-9, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1-7, 9-12 and 14-20 have been fully considered but they are not persuasive. 
Applicant states "…First, Paragraph [0099] of Koide et al. (US 2020/0019031) fail to disclose an element as pointed out by the objections to correspond to the bonding pad in Claim 1…Second, the claim objections fail to point out that FIG. 14 of Koide et al. (US 2020/0019031) discloses an element with a numeral reference corresponding to the bonding pad as claimed in Claim 1 of the present application. To sum up, Neither Hyodo et al. (US 2019/0377216), nor Nishi et al. (US 2017/0003568) in view of Oka et al. (US 2018/0101044), in view of Koide et al. 2020/001903 1), in view of Hwang et al. (US 2012/0154710), in view of Abe et al. (US 2017/0343848), and further in view of Ino et al. (US 2008/0143949) ever teaches or implies every structural feature of Claim 1". Examiner respectfully disagrees. First, as shown the Fig. 11 and 12A and stated in the paragraph [0043] of the instant application, the bond pad 175 is used to bond/connect the IC 181 and/or circuit board 181 to the array substrate. The paragraph [0099] of Koide explicitly states the driver ICs 110 are mounted on the first terminals T1, and the Fig. 14 of Koide clearly shows that the first terminals T1 is disposed on the first substrate SUB1/10 and the driver ICs 110 are mounted on the first terminals T1. Therefore, the paragraph [0099] and the Fig. 14 of Koide clearly teaches that the first terminals T1 are the bonding pads to bond the ICs 110 to the array substrate, which is corresponding to the bond pad 175 in Fig. 11 the language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. Since Dictionary.com defines “correspond” as “to be in agreement or conformity, or to be similar or analogous”, the claim limitation of “corresponding to” is broad. Even the Fig. 10C of the instant application shows that the second flexible substrate 121 has a substrate opening overlapping with the bonding pad in a plan view, the claim language of " the second flexible substrate has a substrate opening corresponding to the bonding pad" is not examined as " the second flexible substrate has a substrate opening overlapping with the bonding pad in a plan view". Therefore, as stated in the rejection of claim 1 below, Koide et al. teaches that a second substrate (SUB2/20 in Fig. 2-3, [0028], Fig. 14, [0098-0100]) has a substrate opening (Fig. 14, [0098], the outer circumference of the counter substrate SUB2 has a recess provided corresponding to the recess 5) corresponding to (Fig. 14) the bonding pad (T1 in Fig. 14, [0099]).

Applicant states "Regarding Claim 10, Claim 10 has been amended to further define "the panel further comprises glue to protect the integrated circuit or the circuit board". First…The claim objections are respectfully rebutted in the light of at least of the following fact. Paragraph [0037] of Oka et al. (US 2018/0101044) actually discloses that apart of the IC chip 300 may be exposed from the resin member 500… Second, based on the above teachings, exposure of the IC chip 300 from the resin member 500 makes the resin member 500 UNABLE to protect the IC chip 300. To sum up, Paragraph [0037] of Oka et al. (US 2018/0101044) plainly discloses glue 500 to intentionally expose the integrated circuit 300 so the resin member 500 otherwise is UNABLE to protect the IC chip 300 ". Examiner respectfully disagrees. First, as stated in the MPEP 2143.01 I, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. The [0037] of Oka explicitly states and the Fig. 2-3 of Oka clearly shows that the resin member 500 covers the entirety of the plurality of terminal sections 160 arrayed side by side in the direction D1 and the entirety of the IC chip 300, and also covers both of the two ends of the FPC 400 in the direction D1. Even the [0037] of Oka teaches another embodiment that a part of the IC chip 300 may be exposed from the resin member 500, this embodiment of a part of the IC chip 300 exposed from the resin member 500 is not used to teach or modify the system of Hyodo et al. while the embodiment of Fig. 2-3 of the resin member 500 covering the entirety of the IC chip 300 is used to teach and modify the system of Hyodo et al. Second, the language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. The claim language of "the panel further comprises glue to protect the integrated circuit or the circuit board" is not examined as "the panel further comprises glue to contact and fully cover the integrated circuit or the circuit board". No matter the resin member 500 covers the entirety of the IC chip 300 or the resin member 500 only partially covers the IC chip 300 with a part of the IC chip 300 exposed from the resin member 500, at least a part of the IC chip 300 is covered and protected by the resin member 500, therefore, the resin member 500 does protect the IC chip 300. As stated in the rejection of claim 10 below, Oka et al. teaches that the panel (Fig. 1-5) further comprises glue (500/500A in Fig. 3 and 5, [0050, 0037]) to protect the integrated circuit (300/300A in Fig. 2 and 5, [0033, 0038]) or the circuit board (400/400A in Fig. 2 and 5, [0033, 0038]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. since this would help to provide a highly reliable display device (Oka et al., [0028]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (US 2019/0377216, 1st interpretation) in view of Koide et al. (US 2020/0019031).
Regarding claim 1, Hyodo et al. teaches an electronic device (Fig. 1-4, [0025-0061]), comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 
a second flexible substrate (20 in Fig. 3, [0050]); 
a liquid crystal layer (108 in Fig. 3, [0031]) disposed between the first flexible substrate (11 in Fig. 3-4, [0035]) and the second flexible substrate (20 in Fig. 3, [0050]);
a bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) disposed on the first flexible substrate (11 in Fig. 3-4, [0035]); and 
a first supporting film (12 in Fig. 2-4, [0033]) attached to (Fig. 3) the first flexible substrate (11 in Fig. 3-4, [0035]), wherein the first supporting film (12 in Fig. 2-4, [0033]) has a first opening (the opening of 12 corresponding to 202 in Fig. 2, [0033]) corresponding to the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).
Hyodo et al. does not teach that the second flexible substrate has a substrate opening corresponding to the bonding pad.
Koide et al. teaches that a second substrate (SUB2/20 in Fig. 2-3, [0028], Fig. 14, [0098-0100]) has a substrate opening (Fig. 14, [0098], the outer circumference of the counter substrate SUB2 has a recess provided corresponding to the recess 5) corresponding to (Fig. 14) the bonding pad (T1 in Fig. 14, [0099]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koide et al. for the system of Hyodo et al. since this would help to provide a display with a non-rectangle shape when desired (Koide et al., [0098]).
Regarding claim 9, Hyodo et al. also teaches that an integrated circuit (106 in Fig. 1, [0026, 0029-0030]) or a circuit board (105 in Fig. 1, [0026]) which is bonded (Fig. 1-2) onto the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) in view of Koide et al. as applied to claim 1 above, and further in view of Nishi et al. (US 2017/0003568)
Regarding claim 2, Hyodo et al. does not teach that a second supporting film is attached to the second flexible substrate.
Nishi et al. teaches that a second supporting film (14 in Fig. 1-3, [0047, 0059-0060]) is attached to the second flexible substrate (13 in Fig. 1-3, [0058, 0054]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nishi et al. for the system of Hyodo et al. in view of Koide et al. since this would help to prevent moisture from coming into the display layer, or reduce the impact from outside (Nishi et al., [0059, 0005-0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) in view of Koide et al. and Nishi et al. as applied to claim 2 above, and further in view of Oka et al. (US 2018/0101044).
Regarding claim 7, as stated in the rejections of claims 1 and 2, Hyodo et al. in view of Nishi et al. already teaches that the first supporting film attached to the first flexible substrate and the second supporting film attached to the second flexible substrate. Hyodo et al. also teaches that a first polarizer (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible 
Oka et al. teaches that (Fig. 1-3) a first polarizer (40 in Fig. 1 and 3, [0030]) attached to (Fig. 3) a first flexible substrate (100 in Fig. 2-3, [0049, 0002]), and a second polarizer (20 in Fig. 1 and 3, [0030]) attached to the second flexible substrate (200 in Fig. 2-3, [0049, 0002]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. in view of Koide et al. and Nishi et al. such that the first polarizer of the system of Hyodo et al. in view of Koide et al. and Nishi et al. attached to the first flexible substrate of the system of Hyodo et al. in view of Koide et al. and Nishi et al. and the second polarizer of the system of Hyodo et al. in view of Koide et al. and Nishi et al. attached to the second flexible substrate of the system of Hyodo et al. in view of Koide et al. and Nishi et al., therefore the first polarizer attached to the first supporting film and the second polarizer attached to the second supporting film. The motivation is to provide a highly reliable display device (Oka et al., [0028]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (US 2019/0377216, 2nd interpretation) in view of Hwang et al. (US 2012/0154710) and Koide et al. (US 2020/0019031).
Regarding claim 1, Hyodo et al. teaches an electronic device (Fig. 1-4, [0025-0061]), comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 
a second flexible substrate (20 in Fig. 3, [0050]); 
a liquid crystal layer (108 in Fig. 3, [0031]) disposed between the first flexible substrate (11 in Fig. 3-4, [0035]) and the second flexible substrate (20 in Fig. 3, [0050]);

a first supporting film (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]).
Hyodo et al. does not explicitly point out that the first supporting film is attached to the first flexible substrate, the first supporting film has a first opening corresponding to the bonding pad; and the second flexible substrate has a substrate opening corresponding to the bonding pad.
Hwang et al. teaches that a first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) is attached to a first substrate (151 in Fig. 1 and 3), the first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) has a first opening (153a in Fig. 3, [0036-0037, 0042, 0044, 0046, 0050]) corresponding to a bonding pad (the inherent bonding pad corresponding to 110 and 120 in Fig. 1, [0044, 0042]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hwang et al. for the system of Hyodo et al. such that the first supporting film of the system of Hyodo et al. is attached to the first flexible substrate of the system of Hyodo et al., and the first supporting film has a first opening corresponding to the bonding pad of the system of Hyodo et al. since this would help to provide a liquid crystal display device having an improved structure of a polarizing plate to facilitate installation of a driving chip in a substrate (Hwang et al., [0007, 0046]).
Koide et al. teaches that a second substrate (SUB2/20 in Fig. 2-3, [0028], Fig. 14, [0098-0100]) has a substrate opening (Fig. 14, [0098], the outer circumference of the counter substrate SUB2 has a recess provided corresponding to the recess 5) corresponding to (Fig. 14) the bonding pad (T1 in Fig. 14, [0099]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koide et al. for the system of Hyodo .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al. and Koide et al. as applied to claims 1 and 10 above, and further in view of Abe et al. (US 2017/0343848)
Regarding claim 2, Hyodo et al. teaches that a second supporting film (the polarization film adjacent to the counter substrate 107, Fig. 1-3, [0027]) adjacent to the second flexible substrate (20 in Fig. 3, [0050]). Hyodo et al. does not explicitly point out that the second supporting film is attached to the second flexible substrate.
Abe et al. teaches that a second supporting film (207 in Fig. 10, which is corresponding to 207 in Fig. 1, [0052]) is attached to a second substrate (the substrate of 200 in Fig. 7 and 1, 201 in Fig. 5, [0030-0031]) and covers a conductive layer (206 in Fig. 5 and 1, [0034]) connected to a ground terminal (107 in Fig. 10, [0005, 0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Abe et al. for the system of Hyodo et al. in view of Hwang et al. and Koide et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al. and Koide et al. is attached to the second flexible substrate of the system of Hyodo et al. in view of Hwang et al. and Koide et al. and covers a conductive layer connected to a ground terminal since this would help to provide an electrostatic discharge and allow the reduction of the luminance unevenness (Abe et al., [0005, 0016, 0047, 0052]).

Regarding claim 3, Hyodo et al. does not teach that the second supporting film has a second opening corresponding to the bonding pad.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Abe et al. for the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. has a second opening corresponding to the bonding pad of the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. since this would help to provide an electrostatic discharge and allow the reduction of the luminance unevenness (Abe et al., [0005, 0016, 0047, 0052]).

Regarding claim 4, as stated in the rejection of claims 1 and 3 above, Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. already teaches that the first supporting film has the first opening corresponding to the bonding pad and the second supporting film has a second opening corresponding to the bonding pad; therefore, Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. teaches that the second supporting film has a second opening corresponding to the first opening.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al., Koide et al. and Abe et al. as applied to claim 2 above, and further in view of Oka et al. (US 2018/0101044)
Regarding claim 5, Hyodo et al. does not teach that the second supporting film comprises a material which is the same as a material of the first supporting film.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. comprises a material which is the same as a material of the first supporting film of the system of the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. since this would help to provide a highly reliable display device (Oka et al., [0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al., Koide et al. and Abe et al. as applied to claim 2 above, and further in view of Ino (US 2008/0143949)
Regarding claim 6, Hyodo et al. does not teach that a first thickness of the first supporting film is the same as a second thickness of the second supporting film.
Ino teaches that (Fig. 1A-1B and Fig. 14, [0055, 0068, 0120-0126]) a first thickness (Fig. 14) of a first supporting film (13 in Fig. 1A-1B and Fig. 14, [0055, 0068, 0120]) is the same (Fig. 14) as a second thickness (Fig. 14) of a second supporting film (14 in Fig. 1A-1B and Fig. 14, [0055, 0068, 0120])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ino for the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. such that a first thickness of the first supporting film of the system of Hyodo et al. in view of Hwang et al., Koide et al. and Abe et al. is the same as a second thickness of the second supporting film of the system of Hyodo et al. in view of Hwang et al., Koide et al. .

Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (US 2019/0377216, 1st interpretation) in view of Oka et al. (US 2018/0101044).
Regarding claim 10, Hyodo et al. teaches a method of manufacturing an electronic device (Fig. 1-4, [0025-0061]), comprising: 
providing (Fig. 1) a panel (Fig. 1-4, [0025-0061]), the panel (Fig. 1-4, [0025-0061]) comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 
a bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) disposed on the first flexible substrate (11 in Fig. 3-4, [0035]); and 
a first supporting film (12 in Fig. 2-4, [0033]) attached to (Fig. 3) the first flexible substrate (11 in Fig. 3-4, [0035]) and has a first opening (the opening of 12 corresponding to 202 in Fig. 2, [0033]) corresponding to the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) of the first flexible substrate (11 in Fig. 3-4, [0035]); and 
bonding (Fig. 1) an integrated circuit (106 in Fig. 1, [0026]) or a circuit board (105 in Fig. 1, [0026]) onto the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).
Hyodo et al. does not teach that the panel further comprises glue to protect the integrated circuit or the circuit board.
Oka et al. teaches that the panel (Fig. 1-5) further comprises glue (500/500A in Fig. 3 and 5, [0050, 0037]) to protect the integrated circuit (300/300A in Fig. 2 and 5, [0033, 0038]) or the circuit board (400/400A in Fig. 2 and 5, [0033, 0038]).


Regarding claims 11-12 and 18, Hyodo et al. also teaches the following elements:
(Claim11) the circuit board (105 in Fig. 1, [0026]) is a flexible printed circuit (FPC) (105 in Fig. 1, [0026]).
(Claim 12) the integrated circuit (106 in Fig. 1, [0026]) is a control element or a driving element of the panel ([0029-0030]).
(Claim 18) the panel (Fig. 1-4, [0025-0061]) further comprises: an outer lead bonding area (104 in Fig. 1-2, [0058]) for the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).

Regarding claim 19, as stated in the rejection of claim 10, Hyodo et al. already teaches that the first supporting film attached to the first flexible substrate. Hyodo et al. also teaches that a first polarizer (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]).
Oka et al. teaches that (Fig. 1-3) a first polarizer (40 in Fig. 1 and 3, [0030]) attached to (Fig. 3) a first flexible substrate (100 in Fig. 2-3, [0049, 0002]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. such that the first polarizer of the system of Hyodo et al. attached to the first flexible substrate of the system of Hyodo et al., therefore the first polarizer attached to the first supporting film. The motivation is to provide a highly reliable display device (Oka et al., [0028]).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) in view of Oka et al. as applied to claim 10 above, and further in view of Nishi et al. (US 2017/0003568)
Regarding claim 14, Hyodo et al. teaches that a second flexible substrate (20 in Fig. 3, [0050]); a liquid crystal layer (108 in Fig. 3, [0031]) disposed between the first flexible substrate (11 in Fig. 3-4, [0035]) and the second flexible substrate (20 in Fig. 3, [0050]). Hyodo et al. does not teach that a second supporting film is attached to the second flexible substrate.
Nishi et al. teaches that a second supporting film (14 in Fig. 1-3, [0047, 0059-0060]) is attached to the second flexible substrate (13 in Fig. 1-3, [0058, 0054]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nishi et al. for the system of Hyodo et al. in view of Oka et al. since this would help to prevent moisture from coming into the display layer, or reduce the impact from outside (Nishi et al., [0059, 0005-0006]).

Regarding claim 20, as stated in the rejections of claims 10 and 14, Hyodo et al. in view of Oka et al. and Nishi et al. already teaches that the first supporting film attached to the first flexible substrate and the second supporting film attached to the second flexible substrate. Hyodo et al. also teaches that a first polarizer (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]) and a second polarizer (the polarization film adjacent to the counter substrate 107, Fig. 1-3, [0027]) adjacent to the second flexible substrate (20 in Fig. 3, [0050]).

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. in view of Oka et al. and Nishi et al. such that the first polarizer of the system of Hyodo et al. in view of Oka et al. and Nishi et al. attached to the first flexible substrate of the system of Hyodo et al. in view of Oka et al. and Nishi et al. and the second polarizer of the system of Hyodo et al. in view of Oka et al. and Nishi et al. attached to the second flexible substrate of the system of Hyodo et al. in view of Oka et al. and Nishi et al., therefore the first polarizer attached to the first supporting film and the second polarizer attached to the second supporting film. The motivation is to provide a highly reliable display device (Oka et al., [0028]).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) in view of Oka et al. and Nishi et al. as applied to claim 14 above, and further in view of Koide et al. (US 2020/0019031)
Regarding claim 17, Hyodo et al. teaches that the second flexible substrate (20 in Fig. 3, [0050]) and the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]). Hyodo et al. does not teach that the second flexible substrate has a substrate opening corresponding to the bonding pad.
Koide et al. teaches that a second substrate (SUB2/20 in Fig. 2-3, [0028], Fig. 14, [0098]) has a substrate opening (Fig. 14, [0098], the outer circumference of the counter substrate SUB2 has a recess provided corresponding to the recess 5) corresponding to the bonding pad (Fig. 14, [0099]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (US 2019/0377216, 2nd interpretation) in view of Hwang et al. (US 2012/0154710) and Oka et al. (US 2018/0101044).
Regarding claim 10, Hyodo et al. teaches a method of manufacturing an electronic device (Fig. 1-4, [0025-0061]), comprising: 
providing (Fig. 1) a panel (Fig. 1-4, [0025-0061]), the panel (Fig. 1-4, [0025-0061]) comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 
a bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) disposed on the first flexible substrate (11 in Fig. 3-4, [0035]); and 
a first supporting film (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]); and 
bonding (Fig. 1) an integrated circuit (106 in Fig. 1, [0026]) or a circuit board (105 in Fig. 1, [0026]) onto the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).
Hyodo et al. does not explicitly point out that the first supporting film is attached to the first flexible substrate and has a first opening corresponding to the bonding pad of the first flexible substrate, and the panel further comprises glue to protect the integrated circuit or the circuit board.
Hwang et al. teaches that a first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) is attached to a first substrate (151 in Fig. 1 and 3), the first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) has a first opening (153a in Fig. 3, [0036-0037, 0042, 0044, 0046, 0050]) corresponding to a 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hwang et al. for the system of Hyodo et al. such that the first supporting film of the system of Hyodo et al. is attached to the first flexible substrate of the system of Hyodo et al. and has a first opening corresponding to the bonding pad of the first flexible substrate of the system of Hyodo et al. since this would help to provide a liquid crystal display device having an improved structure of a polarizing plate to facilitate installation of a driving chip in a substrate (Hwang et al., [0007, 0046]).
Oka et al. teaches that the panel (Fig. 1-5) further comprises glue (500/500A in Fig. 3 and 5, [0050, 0037]) to protect the integrated circuit (300/300A in Fig. 2 and 5, [0033, 0038]) or the circuit board (400/400A in Fig. 2 and 5, [0033, 0038]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. in view of Hwang et al. since this would help to provide a highly reliable display device (Oka et al., [0028]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al. and Oka et al. as applied to claim 10 above, and further in view of Abe et al. (US 2017/0343848)
Regarding claim 14, Hyodo et al. teaches that a second flexible substrate (20 in Fig. 3, [0050]); a liquid crystal layer (108 in Fig. 3, [0031]) disposed between the first flexible substrate (11 in Fig. 3-4, [0035]) and the second flexible substrate (20 in Fig. 3, [0050]); and a second supporting film (the polarization film adjacent to the counter substrate 107, Fig. 1-3, [0027]) adjacent to the second flexible 
Abe et al. teaches that a second supporting film (207 in Fig. 10, which is corresponding to 207 in Fig. 1, [0052]) is attached to a second substrate (the substrate of 200 in Fig. 7 and 1, 201 in Fig. 5, [0030-0031]) and covers a conductive layer (206 in Fig. 5 and 1, [0034]) connected to a ground terminal (107 in Fig. 10, [0005, 0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Abe et al. for the system of Hyodo et al. in view of Hwang et al. and Oka et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al. and Oka et al. is attached to the second flexible substrate of the system of Hyodo et al. in view of Hwang et al. and Oka et al. and covers a conductive layer connected to a ground terminal since this would help to provide an electrostatic discharge and allow the reduction of the luminance unevenness (Abe et al., [0005, 0016, 0047, 0052]).

Regarding claim 15, Hyodo et al. does not teach that the second supporting film has a second opening corresponding to the bonding pad.
Abe et al. teaches that the second supporting film (207 in Fig. 10, which is corresponding to 207 in Fig. 1, [0052]) has a second opening (208 in Fig. 10, [0052]) corresponding to the bonding pad (the bonding pad corresponding to 20/30/107 in Fig. 10, [0053]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Abe et al. for the system of Hyodo et al. in view of Hwang et al., Oka et al.  and Abe et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al., Oka et al. and Abe et al. has a second opening corresponding to the bonding pad of the system of Hyodo et al. in view of Hwang et al., Oka et al. and Abe et al. since this 

Regarding claim 16, as stated in the rejection of claims 10 and 15 above, Hyodo et al. in view of Hwang et al., Oka et al. and Abe et al. already teaches that the first supporting film has the first opening corresponding to the bonding pad and the second supporting film has a second opening corresponding to the bonding pad, Hyodo et al. in view of Hwang et al., Oka et al. and Abe et al. teaches that the second supporting film has a second opening corresponding to the first opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2016/0190510, Fig. 2A-2C) teaches that the second substrate has a substrate opening corresponding to the bonding pad.

    PNG
    media_image1.png
    550
    353
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871